Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on August 1, 2019 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braunisch et al. (US Pub. 2007/0102426) (new cited).
Regarding claim 1, Braunisch et al. discloses a microwave appliance (microwave oven 10) having a door ventilation system mountable over a cooktop appliance comprising a cooktop surface (Par. 21), the microwave appliance (10) defining a vertical direction, a lateral direction, and a transverse direction (Fig. 1), the microwave 
Regarding claim 2, Braunisch et al. discloses an image monitor (123) supported on the door (26) above the air outlet (132) and behind the front window (122) (Fig. 5; Par. 28).
Regarding claim 3, Braunisch et al. discloses the air inlet (96) is defined through the outer casing (14) at a location rearward from the door (26) (Fig. 3).
Regarding claim 7, Braunisch et al. discloses the outer casing (14) extends in the vertical direction from a top end to a bottom end, and wherein the air inlet (96) is defined through the outer casing proximal to the top end (22) (Fig. 3).
Regarding claim 10, Braunisch et al. discloses the air flow curtain path extends at a positive angle relative to the transverse direction (Fig. 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 11-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braunisch et al. (US Pub. 2007/0102426) in view of Kim et al. (US Pub. 2007/0158330) (new cited).
Regarding claim 4, Braunisch et al. discloses substantially all features of the claimed invention as set forth above including from Braunisch, the air outlet (132)  is a first air outlet (Fig. 5) except the peripheral frame further defines a second air outlet above the first air outlet, and wherein the second air outlet defines a coolant airflow path along the front window.  Kim et al. discloses the peripheral frame further defines a second air outlet (1520) above the first air outlet (1530), and wherein the second air outlet (1520) defines a coolant airflow path along the front window (Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Braunisch et al., the peripheral frame further defines a second air outlet above the first air outlet, and wherein the second air outlet defines a coolant airflow path along the front window, as taught by Kim et al., for the purpose of cooling the door.
Regarding claims 5-6, Kim et al. discloses the second air outlet (1520) is defined above the front window and between the peripheral frame and the front window (Fig. 4).
Regarding claim 11, Braunisch et al. discloses a microwave oven (microwave appliance 10) having a door ventilation system mountable over a cooktop appliance comprising a cooktop surface (Par. 21), the microwave appliance (10) defining a vertical direction, a lateral direction, and a transverse direction (Fig. 1), the microwave appliance (10) comprising: an outer casing (14) defining an air inlet (59 and 96) above the cooktop appliance, the outer casing (14) extending in the lateral direction between a first side end and a second side end; an inner liner (via wall 30, 32, 34 and 36) held within the outer casing, the inner casing defining a cooking chamber (12); a door (26) movably mounted to the outer casing (14) in front of the inner liner to move between an 
Regarding claim 12, Braunisch et al. discloses an image monitor (123) supported on the door (26) above the air outlet (132) and behind the front window (122) (Fig. 5; Par. 28).
Regarding claim 13, Braunisch et al. discloses the air inlet (96) is defined through the outer casing (14) at a location rearward from the door (26) (Fig. 3).
Regarding claims 14-15, Kim et al. discloses the second air outlet (1520) is defined above the front window and between the peripheral frame and the front window (Fig. 4).
Regarding claim 16, Braunisch et al. discloses the outer casing (14) extends in the vertical direction from a top end to a bottom end, and wherein the air inlet (96) is defined through the outer casing proximal to the top end (22) (Fig. 3).
Regarding claim 19, Braunisch et al. discloses the air flow curtain path extends at a positive angle relative to the transverse direction (Fig. 5).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braunisch et al. (US Pub. 2007/0102426) in view of Lee et al. (US Pub. 2010/0181308) (new cited).
Regarding claim 8, Braunisch et al. discloses substantially all features of the claimed invention as set forth above including from Braunisch, the outer casing (14) extends in the transverse direction from a front surface to a rear end except the outer casing defines a first intermediate aperture downstream from the air inlet at the front surface, wherein the door defines a second intermediate  aperture upstream from the air outlet, and wherein the first intermediate aperture is provided in mated alignment with the second intermediate aperture in the closed position to direct the airflow from the 
Regarding claim 9, Lee et al. discloses the air handler (159) is positioned within an intake passage (via inlet 217) extending between the air inlet (217) and the first intermediate aperture (123/124), wherein the outer casing further defines an exhaust passage extending in fluid communication isolation from the intake passage from an exhaust inlet proximal to the bottom end and an exhaust outlet proximal to the top end (Fig. 1-2, 6 and 19; Par. 58-61).
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braunisch et al. (US Pub. 2007/0102426) in view of Kim et al. (US Pub. 2007/0158330) and further view of Lee et al. (US Pub. 2010/0181308).
Regarding claim 17, Braunisch/Kim disclose substantially all features of the claimed invention as set forth above including from Braunisch, the outer casing (14) extends in the transverse direction from a front surface to a rear end except the outer casing defines a first intermediate aperture downstream from the air inlet at the front surface, wherein the door defines a second intermediate  aperture upstream from the air outlet, and wherein the first intermediate aperture is provided in mated alignment with the second intermediate aperture in the closed position to direct the airflow from the outer casing to the door.  Lee et al. discloses the outer casing defines a first intermediate aperture (123/124) downstream from the air inlet (217) at the front surface, wherein the door (200) defines a second intermediate (175/176) aperture upstream from the air outlet, and wherein the first intermediate aperture is provided in mated alignment with the second intermediate aperture in the closed position to direct the airflow from the outer casing to the door (200) (Fig. 1-2, 6 and 19; Par. 69).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Braunisch/Kim, the outer casing defines a first intermediate aperture downstream from the air inlet at the front surface, wherein the door defines a second intermediate  aperture upstream from the air outlet, and wherein the first intermediate aperture is provided in mated alignment with the second intermediate aperture in the closed position to direct the airflow from the outer casing to the door, as taught by Lee/Kim, for the purpose of circulating the air through the oven and out to the door.
Regarding claim 9, Lee et al. discloses the air handler (159) is positioned within an intake passage (via inlet 217) extending between the air inlet (217) and the first intermediate aperture (123/124), wherein the outer casing further defines an exhaust 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        6/1/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761